          Case 18-60018 Document 88 Filed in TXSB on 01/31/19 Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                               §
                                                     §
GARDEN OAKS MAINTENANCE                              §            CASE NO.   18-60018-H2-11
ORGANIZATION, INC.,                                  §
                                                     §
         DEBTOR.                                     §

                        NOTICE OF REVISED COMMITTEE LETTER

TO THE HONORABLE DAVID R. JONES, UNITED STATES BANKRUPTCY JUDGE:

         The Official Committee of Unsecured Creditors of Garden Oaks Maintenance Organization,

Inc. (the “Committee”) files this Notice of Revised Committee Letter.

         The Committee filed its Statement and Reservation of Rights [ECF 81] (the “Committee

Statement”) requesting that the Garden Oaks Maintenance Organization, Inc. (the “Debtor”)

include a letter from the Committee (the “Committee Letter”) in the solicitation package to be

distributed in connection with the Debtor’s Chapter 11 Plan.

         At the hearing held on January 28, 2019, the Court approved including the Committee Letter

in the solicitation package provided that the Committee revise the letter pursuant to the Court’s

instructions.

         Attached to this notice is the revised Committee letter.




                              [Remainder of Page Intentionally Left Blank]




                                                         1
        Case 18-60018 Document 88 Filed in TXSB on 01/31/19 Page 2 of 5



Dated: January 31, 2019             Respectfully submitted,

                                    DIAMOND McCARTHY LLP

                                    By: /s/ Charles M. Rubio
                                    Charles M. Rubio
                                    TBA No. 24083768
                                    crubio@diamondmccarthy.com
                                    Tel: (713) 333-5127
                                    Michael D. Fritz
                                    TBA No. 24083029
                                    mfritz@diamondmccarthy.com
                                    Tel: (713) 333-5128
                                    909 Fannin, Suite 3700
                                    Houston, TX 77010

                                    Counsel to the Official Committee of Unsecured Creditors of
                                    Garden Oaks Maintenance Organization, Inc.




                                       2
Case 18-60018 Document 88 Filed in TXSB on 01/31/19 Page 3 of 5



           Committee’s Revised Letter for Solicitation Package
        Case 18-60018 Document 88 Filed in TXSB on 01/31/19 Page 4 of 5



                  OFFICIAL COMMITTEE OF UNSECURED CREDITORS
                  OF GARDEN OAKS MAINTENANCE ORGANIZATION

                                          January 31, 2019

Dear Creditors and Homeowners of Garden Oaks:

        The Official Committee of Unsecured Creditors of Garden Oaks Maintenance Organization
Inc. recommends that the creditors and homeowners of Garden Oaks reject the chapter 11 plan (the
“Chapter 11 Plan”) filed by Garden Oaks Maintenance Organization, Inc. (the “Debtor”) for the
following reasons:

   1. Insufficient Distributions to the Creditors. The Debtor’s Chapter 11 Plan provides
      $50,000 in total distributions to the Debtor’s pre-petition creditors even though the Debtor
      has more than $700,000 in available cash. The Committee believes that by providing the
      creditors with only $50,000, the Debtor’s Chapter 11 Plan cannot be confirmed.

   2. Debtor’s Proposed Amendments to Deed Restrictions and Bylaws Are Too Broad.
      While the Committee believe that the Garden Oaks’ deed restrictions and bylaws need to be
      modernized, the Debtor is proposing sweeping changes to the deed restrictions. Some of
      these changes are controversial and unnecessary to accomplish the objective of the
      bankruptcy case. The Committee believes that the amendments to the deed restrictions
      should be limited to the least controversial matters and those matters that are critical for a
      successful chapter 11 case. Specifically, the Committee supports amendment to the deed
      restrictions that provides for the following:

           a. Resolve Current Legal Dispute Surrounding Authority to Collect the Mandatory Transfer Fee.
              The Committee supports an amendment to the deed restrictions to convert the
              current transfer fee to $80.00 annual fee per lot.

           b. Permanently Remove Outdated and Unenforceable Racial Restrictions. The Committee
              supports removing the outdated and illegal racial restriction in the deed restrictions.

           c. Lower Approval Threshold to Enact Changes. The Committee supports altering the
              amendment provisions to reduce the threshold necessary to adopt amendments from
              approval by two-thirds (2/3) of all owners to a simple majority of all owners.

       The Committee does not support the other changes proposed by the Debtor that include
       restrictions on running a business in the home, restrictions on garage apartments, new
       architectural restrictions, and the undocumented “grandfathering” and acceptance of any
       existing violations on the day the Debtor’s Chapter 11 Plan takes effect.

       Furthermore, the Committee does not support the changes proposed by the Debtor in the
       deed restrictions and the bylaws that are designed to give the Debtor’s Board of Directors
       more discretion on how they enforce the deed restrictions. For example, the Debtor is
       proposing giving the Board authority to grant variances that will excuse someone from
       violating the deed restrictions    The Committee believes that giving the Board more
        Case 18-60018 Document 88 Filed in TXSB on 01/31/19 Page 5 of 5



      discretion on enforcing the deed restrictions is unfair. The deed restrictions should be
      enforced equally, and no special treatment should be provided to any homeowner.

   3. Debtor’s Chapter 11 Plan May Continue the Dispute Surrounding the Transfer Fee.
      The Debtor filed its bankruptcy case because the Debtor received a negative state court
      ruling finding that the Debtor lacks the authority to require the payment of the transfer fee.
      The Debtor has taken the position that if the Chapter 11 Plan fails then the transfer fee will
      remain. The Debtor’s Chapter 11 Plan does not address what will happen with the transfer
      fee if the homeowners do not approve the Debtor’s proposed amended and restated deed
      restrictions. The Committee believes that any Chapter 11 Plan should make clear that the
      Debtor will no longer collect the transfer fee regardless of whether an amendment to the
      deed restrictions is adopted.

The Committee recommends that the creditors and homeowners of Garden Oaks reject to the
Debtor’s Chapter 11 Plan for the reasons stated herein.

                                             Respectfully submitted,

                                             The Official Committee of Unsecured Creditors
                                             of Garden Oaks Maintenance Organization




                                                    2
